EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rahul Pathak on 1/15/2021.
The application has been amended as follows: 

1. – 22.  (Cancelled)  
23.	(Currently Amended)  An isolated antibody that specifically binds to human Tim-3,  wherein the antibody comprises:
a.	a VH comprising: a CDR-H1 comprising or 25; a CDR-H2 comprising or 67; and a CDR-H3 comprising SEQ ID NO: 88; a VL comprising: a CDR-L1 comprising SEQ ID NO: 112; a CDR-L2 comprising SEQ ID NO: 119; and a CDR-L3 comprising SEQ ID NO: 126;
b.	a VH comprising: a CDR-H1 comprising or 26; a CDR-H2 comprising or 68; and a CDR-H3 comprising SEQ ID NO: 89; a VL comprising: a CDR-L1 comprising SEQ ID NO: 111; a CDR-L2 comprising SEQ ID NO: 118; and a CDR-L3 comprising SEQ ID NO: 125;
c.	a VH comprising: a CDR-H1 comprising or 27; a CDR-H2 comprising or 69; and a CDR-H3 comprising SEQ ID NO: 90; a VL comprising: a CDR-L1 comprising SEQ ID NO: 113; a CDR-L2 comprising SEQ ID NO: 120; and a CDR-L3 comprising SEQ ID NO: 127;
H comprising: a CDR-H1 comprising or 28; a CDR-H2 comprising or 70; and a CDR-H3 comprising SEQ ID NO: 91; a VL comprising: a CDR-L1 comprising SEQ ID NO: 109; a CDR-L2 comprising SEQ ID NO: 116; and a CDR-L3 comprising SEQ ID NO: 123; 
e.	a VH comprising: a CDR-H1 comprising or 29; a CDR-H2 comprising or 71; and a CDR-H3 comprising SEQ ID NO: 92; a VL comprising: a CDR-L1 comprising SEQ ID NO: 114; a CDR-L2 comprising SEQ ID NO: 121; and a CDR-L3 comprising SEQ ID NO: 128; or 28;
f.	a VH comprising: a CDR-H1 comprising or 30; a CDR-H2 comprising or 72; and a CDR-H3 comprising SEQ ID NO: 93; a VL comprising: a CDR-L1 comprising SEQ ID NO: 110; a CDR-L2 comprising SEQ ID NO: 117; and a CDR-L3 comprising SEQ ID NO: 124;
g.	a VH comprising: a CDR-H1 comprising or 31; a CDR-H2 comprising or 73; and a CDR-H3 comprising SEQ ID NO: 94; a VL comprising: a CDR-L1 comprising SEQ ID NO: 115; a CDR-L2 comprising SEQ ID NO: 122; and a CDR-L3 comprising SEQ ID NO: 129; 
h.	a VH comprising: a CDR-H1 comprising or 32; a CDR-H2 comprising or 74; and a CDR-H3 comprising SEQ ID NO: 95; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
i.	a VH comprising: a CDR-H1 comprising or 33; a CDR-H2 comprising or 75; and a CDR-H3 comprising SEQ ID NO: 96; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
j.	a VH comprising: a CDR-H1 comprising or 34; a CDR-H2 comprising or 76; and a CDR-H3 comprising SEQ ID NO: 97; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
k.	a VH comprising: a CDR-H1 comprising or 35; a CDR-H2 comprising or 77; and a CDR-H3 comprising SEQ ID NO: 98; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
l.	a VH comprising: a CDR-H1 comprising or 36; a CDR-H2 comprising or 78; and a CDR-H3 comprising SEQ ID NO: 99; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
m.	a VH comprising: a CDR-H1 comprising or 37; a CDR-H2 comprising or 79; and a CDR-H3 comprising SEQ ID NO: 100; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
n.	a VH comprising: a CDR-H1 comprising or 38; a CDR-H2 comprising or 80; and a CDR-H3 comprising SEQ ID NO: 101; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
o.	a VH comprising: a CDR-H1 comprising or 39; a CDR-H2 comprising or 81; and a CDR-H3 comprising SEQ ID NO: 102; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
p.	a VH comprising: a CDR-H1 comprising or 40; a CDR-H2 comprising or 82; and a CDR-H3 comprising SEQ ID NO: 103; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
q.	a VH comprising: a CDR-H1 comprising or 41; a CDR-H2 comprising or 83; and a CDR-H3 comprising SEQ ID NO: 104; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
r.	a VH comprising: a CDR-H1 comprising or 42; a CDR-H2 comprising or 84; and a CDR-H3 comprising SEQ ID NO: 105; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
s.	a VH comprising: a CDR-H1 comprising or 43; a CDR-H2 comprising or 85; and a CDR-H3 comprising SEQ ID NO: 106; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178;
t.	a VH comprising: a CDR-H1 comprising or 44; a CDR-H2 comprising or 86; and a CDR-H3 comprising SEQ ID NO: 107; and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178; or
u.	a VH comprising: a CDR-H1 comprising or 45; a CDR-H2 comprising or 87; and a CDR-H3 comprising SEQ ID NO: 108 and the VL region comprises a CDR L1 comprising SEQ ID NO: 176; a CDR L2 sequence comprising SEQ ID NO: 177, and a CDR L3 sequence comprising SEQ ID NO: 178.
24-29.	(Cancelled)  
30.	 (Currently Amended)  The antibody of claim 23, wherein:
a.	the VH region is SEQ ID NO: 130, and the VL region is SEQ ID NO: 151;
b.	the VH region is SEQ ID NO: 131, and the VL region is SEQ ID NO: 152;
c.	the VH region is SEQ ID NO: 132 , and the VL region is SEQ ID NO: 153;
d.	the VH region is SEQ ID NO: 133 , and the VL region is SEQ ID NO: 154;
e.	the VH region is SEQ ID NO: 134, and the VL region is SEQ ID NO: 155;
f.	the VH region is SEQ ID NO: 135, and the VL region is SEQ ID NO: 156; 
g.	the VH region is SEQ ID NO: 136, and the VL region is SEQ ID NO: 157;
h.	the VH region is SEQ ID NO: 137, and the VL region is SEQ ID NO: 158;
i.	the VH region is SEQ ID NO: 138, and the VL region is SEQ ID NO: 158;
j.	the VH region is SEQ ID NO: 139, and the VL region is SEQ ID NO: 158;
l.	the VH region is SEQ ID NO: 140, and the VL region is SEQ ID NO: 158;
m.	the VH region is SEQ ID NO: 141, and the VL region is SEQ ID NO: 158;
n.	the VH region is SEQ ID NO: 142, and the VL region is SEQ ID NO: 158;
o.	the VH region is SEQ ID NO: 143, and the VL region is SEQ ID NO: 158;
p.	the VH region is SEQ ID NO: 144, and the VL region is SEQ ID NO: 158;
q.	the VH region is SEQ ID NO: 145, and the VL region is SEQ ID NO: 158;
r.	the VH region is SEQ ID NO: 146, and the VL region is SEQ ID NO: 158;
s.	the VH region is SEQ ID NO: 147, and the VL region is SEQ ID NO: 158;
t.	the VH region is SEQ ID NO: 148, and the VL region is SEQ ID NO: 158;
u.	the VH region is SEQ ID NO: 149, and the VL region is SEQ ID NO: 158; or
v.	the VH region is SEQ ID NO: 150, and the VL region is SEQ ID NO: 158.
31-33.	(Cancelled)  
34.	(Previously Presented)  The antibody of claim 23, wherein the antibody comprises at least one constant region domain.
35.	(Original)  The antibody of claim 34, wherein the constant region comprises a sequence selected from SEQ ID NOs: 159, 160, and 161.
36.	(Previously Presented)  The antibody of claim 23, wherein the antibody is a monoclonal antibody.
37.	(Previously Presented)  The antibody of claim 23, wherein the antibody is an IgA, an IgD, an IgE, an IgG, or an IgM.
38.	(Previously Presented)  The antibody of claim 23, wherein the antibody is humanized or human.
39.	(Previously Presented)  The antibody of claim 23, wherein the antibody is aglycosylated.
40.	(Previously Presented)  The antibody of claim 23, wherein the antibody is an antibody fragment.
41.	(Original)  The antibody of claim 40, wherein the antibody fragment is selected from an Fv fragment, a Fab fragment, a F(ab’)2 fragment, a Fab’ fragment, an scFv (sFv) fragment, and an scFv-Fc fragment.
42.	(Original)  The antibody of claim 41, wherein the antibody is an scFv fragment.
43.	(Original)  The antibody of claim 42, wherein the scFv fragment comprises an scFv sequence selected from SEQ ID NO: 169, with or without the N-terminal M residue.
44.	(Original)  The antibody of claim 41, wherein the antibody is an scFv-Fc fragment.
45.	(Original)  The antibody of claim 44, wherein the scFv-Fc fragment comprises a sequence selected from SEQ ID NO: 169, with or without the N-terminal M residue.
46.	(Previously Presented)  The antibody of claim 23, wherein the antibody has a ka of about 6.71×104 M-1×sec-1 to about 2.81×105 M-1×sec-1 when associating with human Tim-3 at a temperature of 25°C.
47.	(Previously Presented)  The antibody of claim 23, wherein the antibody has a kd of about 2.05×10-2 sec-1 to about 4.25×10-4 sec-1 when dissociating from human Tim-3 at a temperature of 25°C.
48.	(Previously Presented)  The antibody of claim 23, wherein the antibody has a KD of about 9.1×10-9 M to about 4.3×10-10 M when bound to human Tim-3 at a temperature of 25°C.
49.	(Previously Presented)  The antibody of claim 23, wherein the antibody specifically binds cynomolgus Tim-3.
50.	(Original)  The antibody of claim 49, wherein the antibody has a KD of about 13.2 nM to about 0.5 nM when bound to cynomolgus Tim-3 at a temperature of 25°C.
51.	(Original)  The antibody of claim 50, wherein the ratio of KD for human Tim-3 to KD for cynomolgus Tim-3 is about 0.33 to about 18.2.
52.	(Previously Presented)  A kit comprising the antibody of claim 23, and instructions for use of the antibody.
53-54.	(Cancelled)  
55.	(Original)  A polynucleotide encoding the antibody of claim 23.
56.	(Original)  A vector comprising the polynucleotide of claim 55.
57.	(Original)  A recombinant host cell comprising the vector of claim 56.
58-59.	(Cancelled)  
60.	(Currently Amended)  A cell-free composition comprising the vector of claim 56.
61.	(Previously Presented)  A pharmaceutical composition comprising the antibody of claim 23 and a pharmaceutically acceptable carrier.
62.	(CANCELLED)  
63.	(Cancelled)  
64.	(CANCELLED)  
65.	(Currently Amended) An isolated antibody that specifically binds to human Tim-3, wherein the antibody comprises:
a.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 130, and the VL region SEQ ID NO: 151;
b.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 131, and the VL region SEQ ID NO: 152;
c.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 132, and the VL region SEQ ID NO: 153;
d.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 133, and the VL region SEQ ID NO: 154;
e.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 134, and the VL region SEQ ID NO: 155;
f.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 135, and the VL region SEQ ID NO: 156;
g.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 136, and the VL region SEQ ID NO: 157;
h.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 137, and the VL region SEQ ID NO: 158;
i.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 138, and the VL region SEQ ID NO: 158;
j.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 139, and the VL region SEQ ID NO: 158;
k.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 140, and the VL region SEQ ID NO: 158;
l.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 141, and the VL region SEQ ID NO: 158;
m.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 142, and the VL region SEQ ID NO: 158;
n.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 143, and the VL region SEQ ID NO: 158;
o.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 144, and the VL region SEQ ID NO: 158;
p.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 145, and the VL region SEQ ID NO: 158;
q.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 146, and the VL region SEQ ID NO: 158;
r.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 147, and the VL region SEQ ID NO: 158;
s.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 148, and the VL region SEQ ID NO: 158;
t.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 149, and the VL region SEQ ID NO: 158; or
u.	three heavy chain CDRs and three light chain CDRs of the VH region SEQ ID NO: 150, and the VL region SEQ ID NO: 158.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643